


THE MOHAWK INDUSTRIES, INC. SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2015








--------------------------------------------------------------------------------




THE MOHAWK INDUSTRIES, INC. SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN
Effective as of the 1st day of January, 2015, Mohawk Industries, Inc. (the
“Controlling Company”) hereby amends and restates the Mohawk Industries, Inc.
Senior Management Deferred Compensation Plan (the “Plan”).
BACKGROUND AND PURPOSE
A.    History.
Effective as of June 1, 1994, the Controlling Company established two deferred
compensation plans with substantially similar terms that were known as the
Mohawk Industries, Inc. Executive Deferred Compensation Plan (the “Prior
Executive Plan”) and the Mohawk Industries, Inc. Management Deferred
Compensation Plan (the “Prior Management Plan”). Amounts deferred under the
Prior Executive Plan and the Prior Management Plan before January 1, 2005, plus
any earnings or losses thereon, are governed by the terms of the Prior Executive
Plan and the Prior Management Plan.
Effective as of January 1, 2008, the Prior Executive Plan and the Prior
Management Plan were amended and restated to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and for certain other
purposes for post-2004 deferrals and earnings or losses thereon (the “Executive
Plan” and the “Management Plan” respectively). Amounts deferred under the Prior
Executive Plan and the Prior Management Plan on or after January 1, 2005, plus
any earnings or losses thereon, are governed by the terms of the Executive Plan
and the Management Plan.
Effective December 1, 2010, the Management Plan was merged with and into the
Executive Plan, and the resulting merged plan was amended and restated in its
entirety and renamed the Mohawk Industries, Inc. Senior Management Deferred
Compensation Plan. Amounts deferred under the Plan on and after December 1,
2010, plus any earnings or losses thereon, are governed by the terms of the
Plan. The Controlling Company last amended and restated the Plan effective May
1, 2013.
B.    Goal. The Controlling Company desires to continue to provide its eligible
employees (and those of its affiliated companies that participate in the Plan)
with an opportunity to defer the receipt and income taxation of a portion of
such employees’ eligible annual compensation.
C.    Coordination with 401(k) Plan. The Plan is generally intended to allow
eligible employees to participate in the type of retirement benefits they
otherwise would be able to attain under a 401(k) plan, but for the limits on
contributions and benefits applicable to such plan under the Code; including,
without limitation, the maximum limits on compensation, employee deferrals




--------------------------------------------------------------------------------




and allocations (under Code Sections 401(a)(17), 402(g) and 415, respectively)
and the discrimination testing limits (under Code Sections 401(k)).
D.    Purpose. The purpose of the Plan document is to set forth the terms and
conditions pursuant to which these deferrals may be made and to describe the
nature and extent of the employees’ rights to their deferred amounts and
employer contributions.
E.    Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees.
STATEMENT OF AGREEMENT
To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions as
follows:





ii

--------------------------------------------------------------------------------




THE MOHAWK INDUSTRIES, INC. SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN
 
 
 
 
Table of Contents
 
 
 
 
Page
 
 
 
ARTICLE I DEFINITIONS
1


 
1.1
Account
1


 
1.2
Administrative Committee
1


 
1.3
Beneficiary
1


 
1.4
Board
1


 
1.5
Bonus
1


 
1.6
Bonus Contributions
1


 
1.7
Bonus Election
1


 
1.8
Code
1


 
1.9
Controlled Group
1


 
1.10
Controlling Company
1


 
1.11
Effective Date
2


 
1.12
Eligible Employee
2


 
1.13
ERISA
2


 
1.14
FICA Tax
2


 
1.15
Financial Hardship
2


 
1.16
Investment Election
2


 
1.17
Investment Funds
2


 
1.18
Participant
2


 
1.19
Participating Company
2


 
1.20
Plan
3


 
1.21
Plan Year
3


 
1.22
Pre-Section 409A Account
3


 
1.23
Salary
3


 
1.24
Salary Contributions
3


 
1.25
Salary Election
3


 
1.26
Section 409A Account
3


 
1.27
Separate from Service and Separation from Service
3


 
(a)


Leaves of Absence
3


 
(b)


Status Change
4


 
(c)


Termination of Employment
4


 
(d)


Service with Affiliates
4


 
1.28
Specified Employee
4


 
1.29
Trust Agreement
5


 
1.30
Trustee
5


 
1.31
Trust
5


 
1.32
Valuation Date
5


ARTICLE II ELIGIBILITY AND PARTICIPATION
6


 
2.1
Eligibility
6




iii

--------------------------------------------------------------------------------




 
(a)


General Rule
6


 
(b)


Participation Upon Effective Date
6


 
2.2
Procedure for Admission
6


 
2.3
Cessation of Eligibility
6


 
(a)


Cessation of Eligible Status
6


 
(b)


Inactive Participant Status
6


ARTICLE III PARTICIPANTS' ACCOUNTS; DEFERRALS AND CREDITING
7


 
3.1
Participants' Accounts
7


 
(a)


Establishment of Accounts
7


 
(b)


Nature of Contributions and Accounts
7


 
(c)


Several Liabilities
7


 
(d)


General Creditors
7


 
3.2
Salary and Bonus Contributions
7


 
(a)


General Rule
7


 
(b)


Other Deferrals or Deductions
7


 
3.3
Procedure for Elections
8


 
(a)


Effective Date
8


 
(b)


Term and Irrevocability of Election
9


 
(c)


Amount
9


 
(d)


Commission Deferrals
10


 
(e)


Withholding from Final Annual Payroll Period
10


 
(f)


Crediting of Deferred Compensation
10


 
3.4
Debiting of Distributions
10


 
3.5
Crediting of Earnings
10


 
3.6
Vesting
10


 
3.7
Notice to Participants of Account Balances
11


 
3.8
Good Faith Valuation Binding
11


 
3.9
Errors and Omissions in Accounts
11


 
3.10
Value of Account
11


ARTICLE IV INVESTMENT FUNDS
12


 
4.1
Selection by Administrative Committee
12


 
4.2
Participant Direction of Deemed Investments
12


 
(a)


Nature of Participant Direction
12


 
(b)


Investment of Contributions
12


 
(c)


Investment of Existing Account Balances
12


 
(d)


Administrative Committee Discretion
12


ARTICLE V DISTRIBUTIONS TO PARTICIPANTS
14


 
5.1
Application
14


 
5.2
Benefit Payments Upon Separation from Service
14


 
(a)


Amount of Payment
14


 
(b)


Timing of Distribution
14


 
5.3
Form of Distribution
15


 
(a)


Single-Sum Payment
15


 
(b)


Annual Installments
15


 
(c)


Modifications of Form and Timing
15


 
5.4
Hardship Withdrawals
16




iv

--------------------------------------------------------------------------------




 
5.5
Form of Distribution
16


 
5.6
Offset of Benefit by Amounts Owed to the Controlling Company
16


 
5.7
No Acceleration or Delay of Payments
17


 
5.8
Taxes
17


ARTICLE VI DEATH BENEFITS
18


 
6.1
Death Benefits
18


 
(a)


Amount of Payment
18


 
(b)


Timing of Distribution
18


 
(c)


Form of Distribution
18


 
6.2
Beneficiary Designation
18


 
(a)


General
18


 
(b)


No Designation of Designee Dead or Missing
18


ARTICLE VII CLAIMS
19


 
7.1
Rights
19


 
7.2
Procedure
19


 
(a)


Generally
19


 
7.3
Review Procedure
19


 
(a)


Generally
19


 
7.4
Satisfaction of Claims
20


ARTICLE VIII SOURCE OF FUNDS; TRUST
21


 
8.1
Source of Funds
21


 
8.2
Trust
21


 
(a)


Establishment
21


 
(b)


Distributions
21


 
(c)


Status of the Trust
21


 
8.3
Funding Prohibition under Certain Circumstances
21


ARTICLE IX ADMINISTRATIVE COMMITTEE
22


 
9.1
Action
22


 
9.2
Rights and Duties
22


 
9.3
Compensation, Indemnity and Liability
22


ARTICLE X AMENDMENT AND TERMINATION
24


 
10.1
Amendments
24


 
10.2
Termination of Plan
24


ARTICLE XI MISCELLANEOUS
25


 
11.1
Taxation
25


 
11.2
Distribution pursuant to a Domestic Relations Order
25


 
(a)


Distribution Due to Domestic Relations Order
25


 
(b)


Requirements of a Domestic Relations Order
25


 
(c)


Domestic Relations Order Review Authority
25


 
11.3


Payment to Minors and Incapacitated Persons
26


 
11.4


No Employment Contract
26


 
11.5


Headings
26


 
11.6


Gender and Number
26


 
11.7


Assignment of Benefits
26


 
11.8


Governing Law
27


EXHIBIT A
A-1




v

--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS
For purposes of the Plan, the following terms, when used with an initial capital
letter, have the meaning set forth below unless a different meaning plainly is
required by the context.
1.1    Account means, with respect to a Participant, the total dollar amount or
value evidenced by the last balance posted in accordance with the terms of the
Plan to the account established for such Participant pursuant to Section 3.1.
1.2    Administrative Committee means the Mohawk Industries Retirement Plan
Committee, or other committee appointed by the Board, to act on behalf of the
Controlling Company to administer the Plan, all as provided in Article IX.
1.3    Beneficiary means, with respect to a Participant, the person(s)
designated in accordance with Section 6.2 to receive any death benefits that may
be payable under the Plan upon the death of the Participant.
1.4    Board means the Board of Directors of the Controlling Company.
1.5    Bonus means, for a Participant for any Plan Year, that portion of an
Eligible Employee’s compensation for that Plan Year payable as an annual bonus.
Bonuses include payments under the Manager Incentive Plan (MIP), the Executive
Incentive Plan (EIP), the Sales Incentive Plan (SIP), and the RVP Bonus. The
Administrative Committee may, in its discretion, limit the types of short-term
incentive compensation that will qualify as a Bonus under the Plan for any given
Plan Year on or before the date that a Participant’s Bonus Election becomes
irrevocable for such Plan Year.
1.6    Bonus Contributions mean, for a Participant for any Plan Year, that
portion of such Participant’s Bonus deferred under the Plan pursuant to Section
3.2.
1.7    Bonus Election means a written, electronic or other form of election
permitted by the Administrative Committee, pursuant to which a Participant may
elect to defer under the Plan all or a portion of his or her Bonus.
1.8    Code means the Internal Revenue Code of 1986, as amended.
1.9    Controlled Group means the Controlling Company and all of the companies
that are either (i) members of the same controlled group of corporations (within
the meaning of Code Section 414(b)) or (ii) under common control (within the
meaning of Code Section 414(c)), with the Controlling Company.
1.10    Controlling Company means Mohawk Industries, Inc., a Delaware
corporation with its principal place of business in Calhoun, Georgia.

1

--------------------------------------------------------------------------------




1.11    Effective Date means January 1, 2015, the date as of which this
restatement and amendment of the Plan is effective.
1.12    Eligible Employee means, for a Plan Year or portion of a Plan Year, an
individual who is a highly compensated employee as defined in Code Section
414(q), provided that the Administrative Committee or its designee, from time to
time and in its sole discretion, may designate employees of Participating
Companies, on an individual basis or as part of a specified group, as eligible
or not eligible to participate in the Plan, regardless of whether such
individuals are highly compensated employees under Code Section 414(q).
1.13    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
1.14    FICA Tax means the Federal Insurance Contributions Act tax imposed under
Code Sections 3101, 3121(a) and 3121(v)(2).
1.15    Financial Hardship means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, Participant’s spouse,
Participant’s Beneficiary or Participant’s dependent (as defined in Code Section
152(a), without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof),
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Financial Hardship will be determined by
the Administrative Committee on the basis of the facts of each case, including
information supplied by the Participant in accordance with uniform guidelines
prescribed from time to time by the Administrative Committee; provided, the
Participant will be deemed not to have a Financial Hardship to the extent that
such hardship is or may be relieved:
(a)    Through reimbursement or compensation by insurance or otherwise;
(b)    By liquidation of the Participant’s assets, to the extent the liquidation
of assets would not itself cause severe Financial Hardship; or
(c)    By cessation of deferrals under the Plan.
Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.
1.16    Investment Election means an election, made in such form as the
Administrative Committee may direct or permit, pursuant to which a Participant
may elect the Investment Funds in which the amounts credited to his or her
Account will be deemed to be invested.
1.17    Investment Funds mean the investment funds selected from time to time by
the Administrative Committee for purposes of determining the rate of return on
amounts deemed invested pursuant to Participants’ elections.
1.18    Participant means any person who has been admitted to, and has not been
removed from, participation in the Plan pursuant to the provisions of Article
II.

2

--------------------------------------------------------------------------------




1.19    Participating Company means any members of the Controlled Group that are
designated as Participating Companies by the Administrative Committee. A list of
such members that are participating in the Plan may be set forth on Exhibit A
hereto, or in other Plan records.
1.20    Plan means the Mohawk Industries, Inc. Senior Management Deferred
Compensation Plan, as amended and restated herein, and all amendments hereto.
For tax purposes and purposes of Title I of ERISA, the Plan is intended to be an
unfunded, nonqualified deferred compensation plan covering certain designated
employees who are within a select group of key management or highly compensated
employees (i.e., a “top hat” plan).
1.21    Plan Year means the calendar year.
1.22    Pre-Section 409A Account means the portion of a Participant’s Account
that was earned and vested, within the meaning of Code Section 409A, as of
December 31, 2004, and subsequent earnings on such amounts. A Participant’s
Pre-Section 409A Account generally will include amounts attributable to Salary
and Bonus Contributions with respect to Salary and Bonus earned before
January 1, 2005, and which are governed by the terms of the Mohawk Industries,
Inc. Executive Deferred Compensation Plan and the Mohawk Industries, Inc.
Management Deferred Compensation Plan as then in effect.
1.23    Salary means, for a Participant for any Plan Year, the total of such
Participant’s base compensation, bonus compensation paid on a more frequent
basis than annually, and commissions processed in a regular monthly payroll or
in an off-cycle payroll, prior to any deductions, for such Plan Year. Such bonus
compensation may include a Sales Bonus, Quarterly Sales Bonus, Spot Bonus,
Special Bonus, Retention Bonus or Safety Bonus. The Administrative Committee
may, in its discretion, limit the types of compensation that will qualify as
Salary under the Plan for any given Plan Year on or before the date that a
Participant’s Salary Election becomes irrevocable for such Plan Year.
1.24    Salary Contributions mean, for a Participant for each Plan Year, the
portion of such Participant’s Salary deferred under the Plan pursuant to Section
3.2.
1.25    Salary Election means a written, electronic or other form of election
permitted by the Administrative Committee, pursuant to which a Participant may
elect to defer under the Plan all or a portion of his or her Salary.
1.26    Section 409A Account means the portion of a Participant’s Account that
was not earned or vested, within the meaning of Code Section 409A, as of
December 31, 2004, and earnings on such amounts. A Participant’s Section 409A
Account generally will include amounts attributable to Salary and Bonus
Contributions with respect to Salary and Bonus earned on or after January 1,
2005.
1.27    Separate from Service and Separation from Service have the meaning given
such terms under Code Section 409A. Generally, a Participant Separates from
Service if the Participant dies, retires, or otherwise has a termination of
employment with the Employer (see subsection (d)

3

--------------------------------------------------------------------------------




below). Whether a Participant has a Separation from Service with the Employer is
determined in accordance with the following:
(a)    Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence, as approved in accordance with the Employer’s policy, if
the period of such leave does not exceed 6 months, or, if longer, so long as the
Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Employer. If the period of leave exceeds
6 months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such 6-month period.
(b)    Status Change. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must Separate from
Service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services to the
Employer as an employee and as a member of the Board, the services provided as a
member of the Board are not taken into account in determining whether the
Participant has a Separation from Service as an employee for purposes of this
Plan.
(c)    Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Employer and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor) would permanently decrease to no more than 20%
of the average level of bona fide services performed (whether as an employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months). Facts and circumstances
to be considered in making this determination include, but are not limited to,
whether the Participant continues to be treated as an employee for other
purposes (such as continuation of salary and participation in employee benefit
programs), whether similarly situated individuals providing service to the
Employer have been treated consistently, and whether the Participant is
permitted, and realistically available, to perform services for other service
recipients in the same line of business. For periods during which a Participant
is on a paid bona fide leave of absence and has not otherwise terminated
employment as described above, for purposes of this subsection (c) the
Participant is treated as providing bona fide services at a level equal to the
level of services that the Participant would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which a Participant is on an unpaid bona fide leave of absence and has
not otherwise terminated employment are disregarded for purposes of this
subsection (c) (including for purposes of determining the applicable 36-month
(or shorter) period).
(d)    Service with Affiliates. For purposes of determining whether a Separation
from Service has occurred under the above provisions, the “Employer” includes
the Controlling

4

--------------------------------------------------------------------------------




Company and all entities that would be treated as a single employer with the
Controlling Company under Code Section 414(b) or (c), but substituting “at least
50%” instead of “at least 80%” each place it appears in applying such rules.
1.28    Specified Employee has the meaning given such term under Code Section
409A (which incorporates Code Section 416(i)).
1.29    Trust Agreement means the separate agreement or agreements between the
Controlling Company and the Trustee governing the creation of the Trust Fund,
and all amendments thereto.
1.30    Trustee means the party or parties so designated from time to time
pursuant to the terms of the Trust Agreement.
1.31    Trust means the total amount of cash and other property held by the
Trustee (or any nominee thereof) at any time under the Trust Agreement.
1.32    Valuation Date means each day on which the New York Stock Exchange is
open for business; provided, the value of an Account on a day other than a
Valuation Date is the value determined for the immediately preceding Valuation
Date.
ARTICLE II

5

--------------------------------------------------------------------------------





ELIGIBILITY AND PARTICIPATION


2.1    Eligibility.
(a)    General Rule. An Eligible Employee may become a Participant immediately
upon becoming an Eligible Employee, or at such other time as may be designated
by the Administrative Committee, assuming he or she satisfies the procedures for
admission described below.
(b)    Participation Upon Effective Date. Each Eligible Employee who is an
active Participant in the Plan on the day immediately preceding the Effective
Date will continue as an active Participant in accordance with the terms of the
Plan.
2.2    Procedure for Admission.
Each Eligible Employee will become an active Participant by electing to
participate in a timely manner by a method determined by the Administrative
Committee as a precondition of participation in the Plan. Such election may
include, without limitation, a Salary or Bonus Election, a distribution election
with respect to Section 409A Accounts, the Eligible Employee’s acceptance of the
terms and conditions of the Plan, and the designation of a Beneficiary to
receive any death benefits payable hereunder.
2.3    Cessation of Eligibility.
(a)    Cessation of Eligible Status. An individual’s active participation in the
Plan will cease as of the date of his or her Separation from Service or the date
his or her Salary and Bonus Elections then in effect (if any) expire or are
revoked or cancelled under the terms of Article III. If a participant’s active
participation in the Plan terminates, he or she will no longer be eligible to
make future Salary and Bonus Elections, but any Salary and Bonus Elections then
in effect will continue in effect until such time as the Salary and Bonus
Election expires or are revoked or cancelled under the terms of Article III.
(b)    Inactive Participant Status. Even if his or her active participation in
the Plan ends, an employee will remain an inactive Participant in the Plan until
the earlier of (i) the date the full amount of his or her vested Account is
distributed from the Plan, or (ii) the date he or she again becomes an Eligible
Employee and recommences active participation in the Plan. During the period of
time that an employee is an inactive Participant in the Plan, his or her Account
will continue to be credited with earnings pursuant to the terms of Section 3.5.
ARTICLE III

6

--------------------------------------------------------------------------------





PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING
3.1    Participants’ Accounts.
(a)    Establishment of Accounts. The Administrative Committee will establish
and maintain an Account on behalf of each Participant. Each Account will be
credited with (i) Salary Contributions, (ii) Bonus Contributions, and
(iii) earnings attributable to such Account, and will be debited by
distributions. Each Account of a Participant will be maintained until the value
thereof has been distributed to or on behalf of such Participant or his or her
Beneficiary.
(b)    Nature of Contributions and Accounts. The amounts credited to a
Participant’s Account will be represented solely by bookkeeping entries. Except
as provided in Article VIII, no monies or other assets will be actually set
aside for such Participant, and all payments to a Participant under the Plan
will be made from the general assets of the Participating Companies.
(c)    Several Liabilities. Each Participating Company will be severally (and
not jointly) liable for the payment of benefits under the Plan in an amount
equal to the total of (i) all undistributed Salary and Bonus Contributions
withheld from Participants’ Salary and (ii) Bonus paid or payable by each such
Participating Company and all investment earnings or losses attributable to such
Salary and Bonus Contributions. The Administrative Committee will allocate the
total liability to pay benefits under the Plan among the Participating Companies
pursuant to this formula, and the Administrative Committee’s determination will
be final and binding.
(d)    General Creditors. Any assets which may be acquired by a Participating
Company in anticipation of its obligations under the Plan will be part of the
general assets of such Participating Company. A Participating Company’s
obligation to pay benefits under the Plan constitutes a mere promise of such
Participating Company to pay such benefits, and a Participant or Beneficiary
will be no more than an unsecured, general creditor of such Participating
Company.
3.2    Salary and Bonus Contributions.
(a)    General Rule. Except as provided in subsection (b) hereof, each Eligible
Employee who is or becomes eligible to participate in the Plan may elect to have
Salary and Bonus Contributions made on his or her behalf by completing and
delivering to the Administrative Committee (or its designee) a Salary Election
and a Bonus Election setting forth the terms of his or her election.
(b)    Other Deferrals or Deductions. Notwithstanding the foregoing subsection
(a), if the total of (i) any deferrals under any Controlled Group member’s Code
Section 401(k), 125 and 132(f)(4) plans applicable to a Participant’s Salary and
Bonus, (ii)  the Participant’s Salary and Bonus Contributions, and (iii)  any
FICA Tax or state or local tax applicable to such Participant’s Salary and Bonus
exceed 100% of his or her Salary and Bonus, the Code Section 401(k), 125 and
132(f)(4) plan contributions will be made first, followed by any FICA Tax and/or
state and local tax withholding, and then the remaining Salary and Bonus will be
deferred under the Plan subject to Section 3.3.

7

--------------------------------------------------------------------------------




3.3    Procedure for Elections.
Subject to the suspension period provided in Section 5.4, each Eligible Employee
who is eligible to participate in the Plan for all or any portion of a Plan Year
may elect to have Salary and Bonus Contributions made on his or her behalf for
such Plan Year by completing and delivering to the Administrative Committee (or
its designee) a Salary Election and/or a Bonus Election, setting forth the terms
of his or her election(s). Subject to the terms and conditions set forth below,
a Salary Election will provide for the reduction of an Eligible Employee’s
Salary earned during the Plan Year for which the Salary Election is in effect,
and a Bonus Election will provide for the reduction of an Eligible Employee’s
Bonus earned during the Plan Year for which the Bonus Election is in effect.
Subject to any modifications, additions or exceptions that the Administrative
Committee, in its sole discretion, deems necessary, appropriate or helpful and
which are in compliance with the deferral election timing rules of Code Section
409A, the following terms will apply to Salary and Bonus Elections:
(a)    Effective Date.
(i)    General Deadline. A Participant’s Salary Election and Bonus Election for
the Salary and Bonus earned during a Plan Year must be made before the first day
of such Plan Year, except as provided in subsection (ii) below.
(ii)    Special Rule for New Participants.
(A)    If a Participant initially becomes an Eligible Employee (determined in
accordance with subsection (a)(ii)(B) below), the Administrative Committee may
permit such Participant to make a prospective Salary Election and/or Bonus
Election within 30 days after the date on which he or she becomes eligible. Any
such Salary Election will apply to the Participant’s Salary for services
performed after the Salary Election is made. Any such Bonus Election will apply
only to the portion of the Bonus equal to the ratio of the number of days
remaining in the period to which the Bonus relates when the Bonus Election is
made, divided by the total number of days in the period to which the Bonus
relates.
(B)    For the purposes of this subsection (a)(ii), an Eligible Employee will be
treated as newly eligible under the Plan upon first becoming an Eligible
Employee or upon return to eligible status for purposes of this subsection
(a)(ii) only if either: (x) he or she has not been eligible to make deferral
elections (without regard to whether such an election was made), under the Plan
or another plan that is aggregated with the Plan under Code Section 409A during
the 24-month period ending on the date he or she becomes eligible to make a
Salary and/or Bonus Election; or (y) he or she received a distribution of his or
her entire Section 409A Account and all other amounts deferred at the election
of the Eligible Employee under other plans that are aggregated with the Plan
under Code Section 409A, and, for a period of time beginning on or before the
payment of such distribution and extending thereafter, he or she was not
eligible to make deferral elections under the Plan or another plan that is
aggregated with the Plan under Code Section 409A plan.

8

--------------------------------------------------------------------------------




(b)    Term and Irrevocability of Election.
(i)    An Eligible Employee may change his or her Salary Election and/or Bonus
Election for the applicable Plan Year any time prior to the deadlines specified
in subsections (a)(i) or (a)(ii) above (as applicable to the Participant), only
to the extent (if any) permitted by, and subject to any restrictions or
procedures determined by, the Administrative Committee in accordance with the
requirements of Code Section 409A. Upon the latest of the deadlines specified in
subsections (a)(i) or (a)(ii) above that applies to an Eligible Employee, such
Eligible Employee’s Salary Election and/or Bonus Election, or failure to elect,
will become irrevocable for the Plan Year except as provided under this
subsection (b).
(ii)    Except as provided in this subsection (b), each Participant’s Salary
Election and Bonus Election may remain in effect from Plan Year to Plan Year
unless and until it is changed, cancelled or revoked by the Participant or the
Administrative Committee; provided, if a Participant receives a distribution
under Section 5.4 due to a Financial Hardship, the Participant’s Salary Election
and Bonus Election will be cancelled for the remainder of the Plan Year, and the
Participant must make new elections prior to the beginning of a subsequent Plan
Year in order to resume deferrals under the Plan.
(iii)    A Participant’s Salary Election and Bonus Election will be cancelled on
the date the Participant receives a hardship distribution under a tax-qualified
retirement plan of a Controlled Group member, but only to the extent that plan
provides that a hardship distribution will be deemed necessary to satisfy an
immediate and heavy financial need if the employee is prohibited from making
elective contributions and employee contributions to all plans maintained by his
or her employer for a period following the hardship distribution.
(iv)    A Participant’s Salary Election and Bonus Election may be cancelled in
the discretion of the Administrative Committee as permitted under Code Section
409A.
(v)    If a Participant is transferred from the employment of one Participating
Company to the employment of another Participating Company, his or her Salary
Election and Bonus Election with the first Participating Company will remain in
effect and will apply to his or her Salary and Bonus from the second
Participating Company until cancelled in accordance with this subsection (b).
(c)    Amount.
(i)    Salary Deferrals. A Participant may elect to defer his or her Salary in
1% increments, up to a maximum of 25% (or such other maximum percentage and/or
amount established by the Administrative Committee from Plan Year to Plan Year).
If a Participant’s base salary is increased or decreased during the Plan Year,
any Salary Election that is specified as a percentage of Salary will be
automatically adjusted accordingly.

9

--------------------------------------------------------------------------------




(ii)    Bonus Deferrals. The Participant may elect to defer his or her Bonus up
to 100% (or such other maximum percentage and/or amount, if any, established by
the Administrative Committee from Plan Year to Plan Year).
(d)    Commission Deferrals. For purposes of determining the amount of a
Participant’s Salary Contributions to be withheld from commissions, the
following rules apply to the extent consistent with Treasury Regulations under
Code Section 409A: (i) commissions that are paid only upon a Participating
Company’s receipt of payment from a client will be deemed to be earned on the
date of such receipt of payment, and (ii) other commissions will be deemed to be
earned on the date of the sale with respect to which such commissions are paid.
(e)    Withholding from Final Annual Payroll Period. Salary payable after the
last day of the calendar year solely for services performed during a final
payroll period that includes December 31 of such year will be deemed to have
been earned in the subsequent calendar year in which payment is made and will be
subject to the Participant’s Salary Election in effect for such subsequent
calendar year.
(f)    Crediting of Deferred Compensation. The Administrative Committee will
credit the amount of each Participant’s Salary and Bonus Contributions to his or
her Account on, or as soon as practicable after, the Valuation Date on which
such amount would have been paid to him or her but for his or her election
hereunder.
3.4    Debiting of Distributions.
As of each Valuation Date, the Administrative Committee will debit each
Participant’s Account for any amount distributed from such Account since the
immediately preceding Valuation Date.
3.5    Crediting of Earnings.
As of each Valuation Date, the Administrative Committee will credit to each
Participant’s Account the amount of earnings and/or losses applicable thereto
for the period since the immediately preceding Valuation Date, based on the
amount of the Participant’s Account that was deemed invested in each Investment
Fund. Notwithstanding anything herein to the contrary, while Salary and Bonus
Contributions may be allocated to a Participant’s Account as of a particular
date (as provided by the Plan), such Salary and Bonus Contributions will be
credited with earnings only from the date such amounts are actually credited to
such Participant’s Account by the Administrative Committee or its delegatee.
3.6    Vesting.
A Participant will be at all times fully vested in his or her Salary and Bonus
Contributions and the earnings credited to his or her Account with respect to
such Salary and Bonus Contributions.
3.7    Notice to Participants of Account Balances.

10

--------------------------------------------------------------------------------




At least once for each Plan Year, the Administrative Committee will cause a
written statement of a Participant’s Account balance to be delivered to the
Participant.
3.8    Good Faith Valuation Binding.
In determining the value of the Accounts, the Administrative Committee will
exercise its best judgment, and all such determinations of value (in the absence
of bad faith) will be binding upon all Participants and their Beneficiaries.
3.9    Errors and Omissions in Accounts.
If an error or omission is discovered in the Account of a Participant or in the
amount of a Participant’s deferrals, the Administrative Committee, in its sole
discretion, may cause appropriate, equitable adjustments to be made as soon as
administratively practicable following the discovery of such error or omission.
3.10    Value of Account.
The value of a Participant’s Account as of any date will be equal to the
aggregate value of all contributions and all investment earnings deemed credited
to his or her Account as of such date, determined in accordance with this
Article III.
ARTICLE IV

11

--------------------------------------------------------------------------------





INVESTMENT FUNDS
4.1    Selection by Administrative Committee.
From time to time, the Administrative Committee will select two or more
Investment Funds for purposes of determining the rate of return on amounts
deemed invested in accordance with the terms of the Plan. The Administrative
Committee may change, add or remove Investment Funds on a prospective basis at
any time and in any manner it deems appropriate.
4.2    Participant Direction of Deemed Investments.
Each Participant generally may direct the manner in which his or her Account
will be deemed invested among the Investment Funds; provided, such investment
directions will be made in accordance with the following terms:
(a)    Nature of Participant Direction. The selection of Investment Funds by a
Participant will be for the sole purpose of determining the rate of return to be
credited to his or her Account, and will not be treated or interpreted in any
manner whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time will have any actual
investment of assets relative to the benefits or Accounts hereunder.
(b)    Investment of Contributions. Except as otherwise provided in this Section
4.2, each Participant may make an Investment Election prescribing the percentage
of his or her future contributions that will be deemed invested in each
Investment Fund. An initial Investment Election of a Participant will be made as
of the date the Participant commences or recommences participation in the Plan
and will apply to all contributions credited to such Participant’s Account after
such date. Such Participant may make subsequent Investment Elections as of any
Valuation Date, and such elections will apply to all such specified
contributions credited to such Participant’s Account after such date. Any
Investment Election made pursuant to this subsection (b) with respect to future
contributions will remain in effect until changed by the Participant.
(c)    Investment of Existing Account Balances. Except as otherwise provided in
this Section 4.2, each Participant’s existing Account balance on the Effective
Date will be deemed invested in the various categories of current Investment
Funds based upon the categories selected in the Investment Election in effect
for such Participant on the Effective Date. Each Participant may make an
Investment Election, effective as of any Valuation Date after the Effective
Date, prescribing a different percentage or dollar amount of his or her existing
Account balance that will be deemed invested in each Investment Fund. Each such
election will remain in effect until changed by such Participant.
(d)    Administrative Committee Discretion. The Administrative Committee will
have complete discretion to adopt and revise procedures to be followed in making
such Investment Elections. Such procedures may include, but are not limited to,
the process of making elections, the permitted frequency of making elections,
the incremental size of elections, the deadline

12

--------------------------------------------------------------------------------




for making elections and the effective date of such elections. Any procedures
adopted by the Administrative Committee that are inconsistent with the deadlines
or procedures specified in this Section 4.2 will supersede such provisions of
this Section 4.2 without the necessity of a Plan amendment.


ARTICLE V

13

--------------------------------------------------------------------------------





DISTRIBUTIONS TO PARTICIPANTS
5.1    Application. The provisions of this Article V apply solely with respect
to a Participant’s Section 409A Account. Distributions with respect to a
Participant’s Pre-Section 409A Account are governed by the terms of the Mohawk
Industries, Inc. Executive Deferred Compensation Plan and the Mohawk Industries,
Inc. Management Deferred Compensation Plan as those plans were in effect prior
to 2005. If a Participant dies before payment of his or her Account has been
made or commenced, his or her Section 409A Account will be paid to his or her
Beneficiary in accordance with Article VI.
5.2    Benefit Payments Upon Separation from Service .
(a)    Amount of Payment. At the time provided in subsection (b) hereof, the
Participant will receive or begin receiving a distribution of the entire vested
amount credited to his or her Section 409A Account, determined as of the
Valuation Date on which such distribution is processed. For purposes of this
subsection (a), the “Valuation Date on which such distribution is processed”
refers to the Valuation Date established for such purpose by administrative
practice, even if actual payment is made or commenced at a later date due to
delays in valuation, administration or any other procedure. No Participating
Company or other person will be liable to a Participant or Beneficiary for
interest or investment losses due to an administrative delay in processing of
any payment under the Plan.
(b)    Timing of Distribution.
(i)    General Rule. Subject to subsection (b)(ii), (b)(iii) and Section 5.3(b),
the distribution of the vested benefit payable to a Participant under this
Section 5.2 will be paid or installments will commence within 90 days following
the date on which the Participant Separates from Service, with the exact date to
be determined by the Administrative Committee.
(ii)    Distributions to Specified Employees. If a Participant is a Specified
Employee and his or her vested benefit is payable as a result of his or her
Separation from Service for any reason other than death, his or her vested
benefit will be paid (or commence to be paid) on the earlier of the
Participant’s death or the first day of the seventh calendar month following the
date on which the Participant Separated from Service. If payments are to be made
in the form of installments, any installments that are delayed pursuant to this
subsection (b)(ii) will be accumulated and paid at the time permitted under this
subsection (b)(ii), and the remaining payments will resume in accordance with
the original schedule.
(iii)    Payment of Certain Bonuses. In the case of a Bonus that, absent a Bonus
Election, would be paid within the first 2½ months of the following calendar
year, if the Participant Separates from Service prior to the year in which such
Bonus would be paid absent a Bonus Election, any portion of such Bonus that is
subject to a Bonus Election will be paid in a lump-sum within the first 2½
months of the calendar year following the year in which the Participant
Separates from Service, notwithstanding any payment election

14

--------------------------------------------------------------------------------




or modification made pursuant to Section 5.3, provided that any such
distribution to a Specified Employee will not be made earlier than the date
determined under subsection (b)(ii).
5.3    Form of Distribution.
(a)    Single-Sum Payment. Except as provided in subsection (b) hereof, the
benefit payable to a Participant upon Separation from Service pursuant to
Section 5.2 will be distributed in the form of a single-sum payment.
(b)    Annual Installments. A Participant may elect, at the time he or she makes
his or her initial Salary and/or Bonus Election, to have his or her vested
Account balance payable upon Separation from Service under Section 5.2 paid in
the form of annual installment payments. The following terms and conditions will
apply to installment payments made under the Plan:
(i)    The installment payments will be made in substantially equal annual
installments over a period elected by the Participant not to exceed 10 years.
The amount of each installment payment will be equal to: (x) the value of the
Participant’s Account as of the most recent Valuation Date multiplied by (y) a
fraction, the numerator of which is one, and the denominator of which is the
number of installments remaining to be paid under the Participant’s election
(including the current installment).
(ii)    The Participant’s Account will continue to be adjusted for earnings
between payments in the manner described in Section 3.5.
(iii)    The installment payments will be made in annual installments,
commencing on the date determined under Section 5.2(b)(i), and continuing on the
anniversary on the initial distribution date thereafter; provided that, if
distribution to the Participant is delayed pursuant to Section 5.2(b)(ii), the
amount of the installments that would otherwise be payable during the period of
delay immediately following the Participant’s Separation from Service will be
paid at the time specified in Section 5.2(b)(ii) and thereafter the normal
payment schedule for any remaining installment payments will resume.
(iv)    Notwithstanding anything in the Plan to the contrary, if a Participant’s
Section 409A Account balance does not exceed $10,000 at the time he or she
Separates from Service, the Participant’s entire Section 409A Account will be
paid in a single-sum payment upon the Participant’s Separation from Service
(subject to any delay required under Section 5.2(b)(ii) in the case of a
Specified Employee).
(c)    Modifications of Form and Timing.
(i)    Availability of Election. A Participant may make one or more elections to
(i) delay the payment (or commencement) of the portion of his or her Section
409A Account and/or (ii) change the form of payment to: (A) have the portion of
his or her Section 409A Account attributable to such election paid in the form
of annual installment

15

--------------------------------------------------------------------------------




payments as described above, (B) change the number of installment payments
elected, or (C) change installments to a lump sum. Any election under this
subsection will specify the number of installment payments elected, if any.
(ii)    Delay in Payment Date. In the event of a change under subsection (c)(i),
the Payment Date for the portion of the Participant’s Section 409A Account
attributable to such election will be delayed to 5 years after the date of
payment that applied prior to the election, or such later date as may be elected
by the Participant under subsection (i).
(iii)    Restrictions. Any election under this subsection (c) will not take
effect until 12 months after the date on which the election is made, and, if
made within 12 months before the date on which payment was scheduled to begin or
be made under the previous payment terms, will not be effective.
5.4    Hardship Withdrawals.
Upon receipt of an application for an in-service hardship distribution and the
Administrative Committee’s decision, made in its sole discretion, that a
Participant has suffered a Financial Hardship, the Administrative Committee will
cause the applicable Participating Company to pay an in-service distribution to
such Participant from the Participant’s vested Section 409A Account. Such
distribution will be paid in a lump sum payment within 90 days after the date
that the Administrative Committee makes its determination that the Participant
has suffered a Financial Hardship (assuming that the Financial Hardship exists
on that date), which must be prior to the Participant’s Separation from Service.
The amount of such lump sum payment will be limited to the amount of such
Participant’s vested Section 409A Account reasonably necessary to meet the
Participant’s requirements resulting from the Financial Hardship. Determinations
of amounts reasonably necessary to satisfy the emergency need will take into
account any additional compensation that is available under the Plan due to
cancellation of a deferral election upon a payment due to a Financial Hardship.
However, the determination of amounts reasonably necessary to satisfy the
emergency need will not take into account any additional compensation that due
to the Financial Hardship is available under the Plan or another nonqualified
deferred compensation plan but has not actually been paid. If payment is made
hereunder upon a Financial Hardship, it will be so designated at the time of
payment. The amount of such distribution will reduce the Participant’s Section
409A Account balance as provided in Section 3.4.
5.5    Form of Distribution. All distributions will be made in the form of cash.
5.6    Offset of Benefit by Amounts Owed to the Controlling Company
Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its sole discretion, offset any payment or payments from a
Participant’s Section 409A Account by any amount owed by such Participant to the
Controlling Company or any other member of the Controlled Group; however, no
such offset will apply if such offset would constitute an acceleration of the
payment of benefits under the Plan, unless the following requirements are met:
(i) the debt owed to the Controlling Company or any other Controlled Group
member was incurred in the ordinary course of the relationship between the
Participant and the Controlling Company or other Controlled Group member;
(ii) the entire amount of offset to which this sentence applies in a single
taxable

16

--------------------------------------------------------------------------------




year does not exceed $5,000; and (iii) the offset occurs at the same time and in
the same amount as the debt otherwise would have been due and collected from the
Participant.
5.7    No Acceleration or Delay of Payments Except as otherwise provided in this
Section 5.7, no payment scheduled to be made under this Article V may be
accelerated. Notwithstanding the foregoing, the Administrative Committee, in its
sole discretion, may accelerate any payment scheduled to be made under this
Article V in accordance with Code Section 409A (for example, upon certain
terminations of the Plan, limited cashouts or to avoid certain conflicts of
interest); provided, a Participant may not elect whether his or her scheduled
payment will be accelerated pursuant to this sentence.
5.8    Taxes. If the whole or any part of any Participant’s or Beneficiary’s
Section 409A Account hereunder will become subject to any estate, inheritance,
income or other tax which the Participating Companies will be required to pay or
withhold, the Participating Companies will have the full power and authority to
withhold and pay such tax out of any monies or other property in its hand for
the account of the Participant or Beneficiary whose interests hereunder are so
affected, including, to the extent permitted under Code Section 409A, by
offsetting the Participant’s Section 409A Account. Prior to making any payment,
the Participating Companies may require such releases or other documents from
any lawful taxing authority as it may deem necessary. Notwithstanding anything
in the Plan to the contrary, the distribution of a Participant’s benefit
hereunder prior to his or her Separation from Service with the Company will be
limited to an amount that would not cause the Participant to receive
compensation that the Administrative Committee determines would not be
deductible under Code Section 162(m), provided that any amount that is not paid
as a result of this limitation will be paid at the earliest date at which the
Company reasonably anticipates that the deduction for the payment will not be
limited by Code Section 162(m).


ARTICLE VI

17

--------------------------------------------------------------------------------





DEATH BENEFITS
6.1    Death Benefits.
(a)    Amount of Payment. If a Participant dies before payment of his or her
benefit from the Plan is made or commences, the Beneficiary or Beneficiaries
designated by such Participant in his or her latest beneficiary designation form
filed with the Administrative Committee will be entitled to receive a
distribution of the entire vested amount credited to such Participant’s Account,
determined as of the Valuation Date on which such distribution is processed. For
purposes of this Section 6.1, the “Valuation Date on which such distribution is
processed” refers to the Valuation Date established for such purpose by
administrative practice, even if actual payment is made at a later date due to
delays in valuation, administration or any other procedure.
(b)    Timing of Distribution. Payment will be made at the time determined under
Section 5.2(b), without regard to subsection (b)(ii) thereof.
(c)    Form of Distribution. Payment will be in the form elected by the
Participant in accordance with Section 5.3.
6.2    Beneficiary Designation.
(a)    General. Participants may designate and from time to time may redesignate
their Beneficiaries in such form and manner as the Administrative Committee may
determine.
(b)    No Designation or Designee Dead or Missing. In the event that:
(i)    A Participant dies without designating a Beneficiary;
(ii)    The Beneficiary designated by a Participant is not surviving when a
payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or
(iii)    The Beneficiary designated by a Participant cannot be located by the
Administrative Committee on the date benefits are to be paid to such person;
then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan will be the Participant’s
estate.
ARTICLE VII

18

--------------------------------------------------------------------------------





CLAIMS
7.1    Rights. If a Participant or Beneficiary has any grievance, complaint or
claim concerning any aspect of the operation or administration of the Plan,
including but not limited to claims for benefits and complaints concerning the
investments of Accounts (collectively referred to herein as “claim” or
“claims”), the Participant or Beneficiary will submit the claim in accordance
with the procedures set forth in this Article VII. All such claims must be
submitted within the “applicable limitations period.” The “applicable
limitations period” will be 2 years, beginning on (i) in the case of any
lump-sum payment, the date on which the payment was made, (ii) in the case of an
installment payment, the date of the first in the series of payments, or
(iii) for all other claims, the date on which the action complained of occurred.
Additionally, upon denial of an appeal pursuant to Section 7.3 hereof, a
Participant or Beneficiary will have 90 days within which to bring suit against
the Plan for any claim related to such denied appeal; any such suit initiated
after such 90-day period will be precluded.
7.2    Procedure. Claims for benefits under the Plan may be filed with the
Administrative Committee on forms supplied by the Administrative Committee in
accordance with subsection (a) hereof, as applicable.
(a)    Generally. The Administrative Committee will furnish to the claimant
written notice of the disposition of a claim within 120 days after the
application therefor is filed; provided, if special circumstances require an
extension of time for processing the claim, the Administrative Committee will
furnish written notice of the extension to the claimant prior to the end of the
initial 120-day period, and such extension will not exceed one additional,
consecutive 120-day period. In the event the claim is denied, the notice of the
disposition of the claim will provide the specific reasons for the denial, cites
of the pertinent provisions of the Plan, an explanation as to how the claimant
can perfect the claim and/or submit the claim for review (where appropriate),
and a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse determination on review.
7.3    Review Procedure. Any Participant or Beneficiary who has been denied a
benefit, or his or her duly authorized representative, will be entitled, upon
request to the Administrative Committee, to appeal the denial of his or her
claim in accordance with this Section 7.3.
(a)    Generally. The claimant or his or her duly authorized representative, may
review pertinent documents related to the Plan and in the Administrative
Committee’s possession in order to prepare the appeal. The form containing the
request for review, together with a written statement of the claimant’s
position, must be filed with the Administrative Committee no later than 60 days
after receipt of the written notification of denial of a claim provided for in
Section 7.2. The Administrative Committee’s decision will be made within 60 days
following the filing of the request for review and will be communicated in
writing to the claimant; provided, if special circumstances require an extension
of time for processing the appeal, the Administrative Committee will furnish
written notice to the claimant prior to the end of the initial 60-day period,
and such an extension will not exceed one additional 60-day period. If
unfavorable, the notice of decision will explain

19

--------------------------------------------------------------------------------




the reason or reasons for denial, indicate the provisions of the Plan or other
documents used to arrive at the decision, and state the claimant’s right to
bring a civil action under ERISA Section 502(a).
7.4    Satisfaction of Claims. Any payment to a Participant or Beneficiary, or
to his or her legal representative or heirs at law, all in accordance with the
provisions of the Plan, will to the extent thereof be in full satisfaction of
all claims hereunder against the Administrative Committee and the Participating
Companies, any of whom may require such Participant, Beneficiary, legal
representative or heirs at law, as a condition to such payment, to execute a
receipt and release therefor in such form as will be determined by the
Administrative Committee or the Participating Companies, as the case may be. If
receipt and release will be required but execution by such Participant,
Beneficiary, legal representative or heirs at law will not be accomplished so
that the terms of Article V (dealing with the distributions of Section 409A
Accounts) may be fulfilled, such benefits will be forfeited.


ARTICLE VIII

20

--------------------------------------------------------------------------------





SOURCE OF FUNDS; TRUST
8.1    Source of Funds.
Except as provided in this Section 8.1 and Section 8.2 (relating to the Trust),
each Participating Company will provide the benefits described in the Plan from
its general assets. However, to the extent that funds in such Trust allocable to
the benefits payable under the Plan are sufficient, the Trust assets may be used
to pay benefits under the Plan. If such Trust assets are not sufficient to pay
all benefits due under the Plan, then the appropriate Participating Company will
have the obligation, and the Participant or Beneficiary, who is due such
benefits, will look to such Participating Company to provide such benefits.
8.2    Trust.
(a)    Establishment. To the extent determined by the Administrative Committee,
the Participating Companies will transfer the funds necessary to fund some or
all benefits accrued hereunder to the Trustee to be held and administered by the
Trustee pursuant to the terms of the Trust Agreement. It is the intent of the
Controlling Company that the assets held by the Trust are and will remain at all
times subject to the claims of the general creditors of the Participating
Companies.
(b)    Distributions. Pursuant to the Trust Agreement, the Trustee will make
payments to Plan Participants and Beneficiaries in accordance with a payment
schedule provided by the Participating Company. The Participating Company will
make provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and will pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Participating Company.
(c)    Status of the Trust. No Participant or Beneficiary will have any interest
in the assets held by the Trust or in the general assets of the Participating
Companies other than as a general, unsecured creditor. Accordingly, a
Participating Company will not grant a security interest in the assets held by
the Trust in favor of the Participants, Beneficiaries or any creditor.
8.3    Funding Prohibition under Certain Circumstances Notwithstanding anything
in this Article VIII to the contrary, no assets will be set aside to fund
benefits under the Plan if such setting aside would be treated as a transfer of
property under Code Section 83 pursuant to Code Section 409A(b).
ARTICLE IX

21

--------------------------------------------------------------------------------





ADMINISTRATIVE COMMITTEE
9.1    Action
Action of the Administrative Committee may be taken and recorded as prescribed
in the Charter of the Mohawk Industries Retirement Plan Committee. If a member
of the committee is a Participant or Beneficiary, he or she will not participate
in any decision which solely affects his or her own benefit under the Plan.
9.2    Rights and Duties.
The Administrative Committee will administer the Plan and will have all powers
necessary to accomplish that purpose, including (but not limited to) the
following:
(a)    To construe, interpret and administer the Plan;
(b)    To make determinations required by the Plan, and to maintain records
regarding Participants’ and Beneficiaries’ benefits hereunder;
(c)    To compute and certify to the Participating Companies the amount and
kinds of benefits payable to Participants and Beneficiaries, and to determine
the time and manner in which such benefits are to be paid;
(d)    To authorize all disbursements by the Participating Companies pursuant to
the Plan;
(e)    To maintain all the necessary records of the administration of the Plan;
(f)    To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof;
(g)    To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and
(h)    To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.
The Administrative Committee will have the exclusive right to construe and
interpret the Plan, to decide all questions of eligibility for benefits and to
determine the amount of such benefits, and its decisions on such matters will be
final and conclusive on all parties.
9.3    Compensation, Indemnity and Liability.
The Administrative Committee and its members will serve as such without bond and
without compensation for services hereunder. All expenses of the Administrative
Committee will be paid by the Participating Companies. No member of the
Administrative Committee will be liable for

22

--------------------------------------------------------------------------------




any act or omission of any other member of the committee, nor for any act or
omission on his or her own part, excepting his or her own willful misconduct or
gross negligence. The Participating Companies will indemnify and hold harmless
the Administrative Committee and each member thereof against any and all
expenses and liabilities, including reasonable legal fees and expenses, arising
out of his or her membership on the committee, excepting only expenses and
liabilities arising out of his or her own willful misconduct or gross
negligence.
ARTICLE X

23

--------------------------------------------------------------------------------





AMENDMENT AND TERMINATION
10.1    Amendments.
The Administrative Committee may amend the Plan at any time in accordance with
the rules under Code Section 409A; provided, however, that any amendment that
results in a material economic benefit to members of the Administrative
Committee shall be approved by the Compensation Committee of the Board.  Any
amendment will be in writing and may modify its terms in any respect whatsoever,
and may include, without limitation, a permanent or temporary freezing of the
Plan such that the Plan will remain in effect with respect to existing Account
balances without permitting any new contributions; provided, no such action may
reduce the amount already credited to a Participant’s Account without the
affected Participant’s written consent.  All Participants and Beneficiaries will
be bound by such amendment.
10.2    Termination of Plan.
The Administrative Committee reserves the right to terminate the Plan at any
time, for any reason.  Any action to terminate the Plan will be taken by the
Administrative Committee in the form of a written Plan amendment.  If the Plan
is terminated, each Participant becomes 100% vested in his or her Account which
will be distributed in a single sum as soon as practicable after the date the
Plan is terminated, subject to the requirements of Code Section 409A.  Such
termination will be binding on all Participants and Beneficiaries. 
Notwithstanding anything in the foregoing to the contrary, a Participant’s
Section 409A Account will be distributed upon Plan termination only to the
extent that such termination occurs within one year following a change in
control as defined by Code Section 409A or in other circumstances permitted
under Code Section 409A.
ARTICLE XI

24

--------------------------------------------------------------------------------





MISCELLANEOUS
11.1    Taxation.
It is the intention of the Participating Companies that the benefits payable
hereunder will not be deductible by the Participating Companies nor taxable for
federal income tax purposes to Participants or Beneficiaries until such benefits
are paid by the Participating Companies, or the Trust, as the case may be, to
such Participants or Beneficiaries. With respect to Section 409A Accounts under
the Plan, the Participating Companies intend that no amounts be included in a
Participant’s taxable income pursuant to Code Section 409A, and the Plan will be
administered and interpreted in accordance with the applicable requirements of
Code Section 409A and the regulations thereunder. When benefits are paid under
the Plan, it is the intention of the Participating Companies that they will be
deductible by the Participating Companies under Code Section 162.
11.2    Distribution pursuant to a Domestic Relations Order.


(a)    Distribution Due to Domestic Relations Order. Upon receipt of a valid
domestic relations order requiring the distribution of all or a portion of a
Participant’s Account to an alternate payee, the Administrative Committee will
cause the Controlling Company to pay a distribution to such alternate payee. The
distribution will be paid in a single-sum payment in cash. The distribution will
be completed as soon as administratively practicable after the Administrative
Committee determines that the order meets the elements of a valid domestic
relations order, as set forth in subsection (b) hereof, or if later, when the
terms of the order have been modified to meet such elements. No distribution
will be completed unless and until the order constitutes a valid domestic
relations order.
(b)    Requirements of a Domestic Relations Order. For purposes of this Section
11.2, a court order will be considered a valid domestic relations order if it
relates to the provision of child support, alimony payments or marital property
rights to a spouse, former spouse, child or other dependent of a Participant,
and is made pursuant to the domestic relations law of a state. The order should
clearly identify the name of the Participant and the alternate payee, the Plan,
and the amount or percentage of the Participant’s Account to be paid to the
alternate payee, or the manner in which such amount or percentage is to be
determined. The order may not require payment of a type or form of benefit other
than as provided in subsection (a) hereof, payment of increased benefits or
benefits to which the Participant does not have a vested right, or payment of
benefits required to be paid to another alternate payee under another order
previously determined to be a valid domestic relations order.
(c)    Domestic Relations Order Review Authority. The Administrative Committee
will have authority to review and determine whether a court order meets the
conditions of this Section 11.2, and to issue and adopt procedures that may be
helpful in administering this Section 11.2.

25

--------------------------------------------------------------------------------




11.3    Payment to Minors and Incapacitated Persons
In the event that any amount will be payable to a minor or to any person who, in
the judgment of the Administrative Committee, is incapable of making proper
disposition thereof, such payment will be made for the benefit of such minor or
such person in any of the following ways as the Administrative Committee, in its
sole discretion, will determine:
(a)    By payment to the legal representative of such minor or such person;
(b)    By payment directly to such minor or such person; or
(c)    By payment in discharge of bills incurred by or for the benefit of such
minor or such person.
The Administrative Committee will make such payments without the necessary
intervention of any guardian or like fiduciary, and without any obligation to
require bond or to see to the further application of such payment. Any payment
so made will be in complete discharge of the Plan’s obligation to the
Participant and his or her Beneficiaries.
11.4    No Employment Contract.
Nothing herein contained is intended to be nor will be construed as constituting
a contract or other arrangement between a Participating Company and any
Participant to the effect that the Participant will be employed by the
Participating Company for any specific period of time.
11.5    Headings.
The headings of the various articles and sections in the Plan are solely for
convenience and will not be relied upon in construing any provisions hereof. Any
reference to a section will refer to a section of the Plan unless specified
otherwise.
11.6    Gender and Number.
Use of any gender in the Plan will be deemed to include all genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.
11.7    Assignment of Benefits.
The right of a Participant or his or her Beneficiary to receive payments under
the Plan may not be anticipated, alienated, sold, assigned, transferred,
pledged, encumbered, attached or garnished by creditors of such Participant or
Beneficiary, except by will or by the laws of descent and distribution and then
only to the extent permitted under the terms of the Plan.
11.8    Governing Law.

26

--------------------------------------------------------------------------------




The Plan will be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia.
If any provisions of this instrument will be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
will continue to be fully effective.
IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by its duly authorized officer on the 26th day of February, 2015.




MOHAWK INDUSTRIES, INC.






By: /s/ Philip A. Brown


Title: V.P., H.R    









27

--------------------------------------------------------------------------------




EXHIBIT A
THE MOHAWK INDUSTRIES, INC. SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN
PARTICIPATING COMPANIES
The following companies are Participating Companies in the Plan.


•
Aladdin Manufacturing Corporation

•
Dal-Elit, LLC

•
Dal Italia, LLC

•
Dal-Tile Distribution, Inc.

•
Dal-Tile Services, Inc.

•
Mohawk Carpet, LLC

•
Mohawk Carpet Distribution, Inc.

•
Mohawk ESV, Inc.

•
Unilin North America, LLC

•
Unilin US MDF


























A-1